Filed 3/16/22 P. v. Sabados CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


THE PEOPLE,                                                B309631

         Plaintiff and Respondent,                         (Los Angeles County
                                                           Super. Ct. No. A563249-01)
         v.

DONALD LEON SABADOS,

         Defendant and Appellant.

         APPEAL from a postjudgment order of the Superior Court
of Los Angeles County, Suzette Clover, Judge. Reversed and
remanded with directions.
      John P. Dwyer, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Daniel C. Chang and William H.
Shin, Deputy Attorneys General, for Plaintiff and Respondent.
       Donald Leon Sabados pleaded guilty in 1983 to first degree
murder based on his participation in a robbery and burglary
during which the victim died of a heart attack. In response to his
petition for a writ of habeas corpus in 1991, Sabados’s offense
was modified to second degree murder and his sentence reduced
from 25 years to life to 15 years to life. In November 2020 the
superior court denied Sabados’s petition for resentencing
pursuant to Penal Code section 1170.951 without holding an
evidentiary hearing, finding Sabados had failed to make a prima
facie case for relief because the facts in the record of conviction
established he could still be found guilty of first degree murder
pursuant to section 189, subdivision (e)(1) and (3), as amended by
Senate Bill No. 1437 (2017-2018 Reg. Sess.) (Stats. 2018,
ch. 1015) (Senate Bill 1437).
       Sabados contends on appeal, and the Attorney General
agrees, that the superior court engaged in impermissible
factfinding to conclude Sabados had not made a prima facie case
for relief. However, the Attorney General argues the error was
harmless because the record established Sabados was the actual
killer and, as such, ineligible for relief as a matter of law.2 We

1     Statutory references are to this code.
2      The right to a postconviction proceeding for possible
resentencing pursuant to section 1170.95 is purely a creation of
state law. We evaluate nonstructural state law error under the
harmlessness standard set forth in People v. Watson (1956)
46 Cal.2d 818. (People v. Gonzalez (2018) 5 Cal.5th 186, 195.)
That standard requires us to evaluate whether the petitioner has
demonstrated that it is “‘“reasonably probable that a result more
favorable to the appealing party would have been reached in the
absence of the error.”’” (Ibid.)




                                 2
disagree that the record conclusively shows Sabados, and not his
confederate Michael Baker, was the actual killer. Accordingly,
we reverse the order denying Sabados’s petition and remand with
directions to issue an order to show cause and to conduct further
proceedings in accordance with section 1170.95, subdivision (d).
      FACTUAL AND PROCEDURAL BACKGROUND
      1. Sabados’s Felony-murder Conviction
      Sabados, who was 18 years old at the time of the
commitment offense, was charged in an information filed on
October 13, 1982 with one count of murder (§ 187, subd. (a)) with
a felony-murder special-circumstance allegation (§ 190.2,
subd. (a)(17)), one count of robbery (§ 211) and one count of
burglary (§ 459). Pursuant to a negotiated agreement Sabados
pleaded guilty to first degree murder and was sentenced to an
indeterminate state prison term of 25 years to life. The
additional robbery and burglary counts and the special-
circumstance allegation were dismissed.
      In response to questions from the prosecutor at the plea
hearing, Sabados admitted he and Baker knew the victim and
went to his home to obtain money during a nighttime burglary.
Sabados then agreed with the following recitation of the events of
that evening: “[I]t was planned out by the two of you that when
you entered the house, that according to a pre-plan you had, you
were going to tie up the victim so he couldn’t get the shotgun or
any weapon he’d use against you . . . . The two of you broke in
the house together, you tied up Mr. Johnson and apparently, you
held him down, and there was some struggling while
Mr. Johnson was resisting you and Mr. Baker being inside the
house . . . . [W]hat you told the police officers, you believe he
probably had a heart attack during the while [sic] he was



                                3
struggling with you and he stopped struggling . . . while you were
holding him down . . . . You had no intention to harm the old
man in any way, you were just attempting to hold him down so
you and Mr. Baker could accomplish the crime of burglary you
had gone to the house for . . . . And other than the force used to
hold Mr. Johnson down, you used no other force that would bring
about the heart attack . . . .”
       Sabados’s conviction and sentence were affirmed by
Division Three of this court, which rejected Sabados’s argument
the trial court had erred in finding he had voluntarily consented
to a search of his residence and, because Sabados had pleaded
guilty to first degree murder after being informed of the sentence
and failed to obtain a certificate of probable cause, declined to
consider the argument his sentence of 25 years to life constituted
cruel or unusual punishment. (People v. Sabados (1984)
160 Cal.App.3d 691.)
       In March 1991 after Sabados filed a petition for a writ of
habeas corpus, the superior court granted the district attorney’s
motion to reduce Sabados’s offense to second degree murder and
resentenced Sabados to an indeterminate state prison term of
15 years to life. Sabados agreed not to pursue further appeals.
      2. Sabados’s Petition for Resentencing
       On May 6, 2019 Sabados, representing himself, filed a
petition for resentencing under section 1170.95 and requested the
court appoint counsel to represent him in the resentencing
proceedings. In his petition Sabados asserted he could not now
be convicted of first or second degree murder because of changes
made to sections 188 and 189 by Senate Bill 1437 and specifically
averred, “I was not the actual killer. The victim died from
coronary arteriosclerosis.”



                                4
      The court appointed counsel to represent Sabados. Both
the prosecutor and Sabados’s counsel filed briefs. The district
attorney’s brief attached transcripts of Sabados’s preliminary
hearing and his plea and sentencing hearings.
      The court heard argument from counsel on November 20,
2020. During a detailed discussion of the facts of the crime as
described in testimony at the preliminary hearing, Sabados’s plea
admissions and information in his probation report, the superior
court observed, “I don’t think there is any question that
Mr. Sabados is an active participant with a reckless disregard for
human life.” Shortly thereafter, after acknowledging that there
was no intent to kill, the court stated, “It seems to me that this is
without question second degree implied malice murder.” After
the prosecutor indicated a finding of that nature should be made
only after an evidentiary hearing, the court stated, “I don’t think
there is any question at all that this is second degree implied
malice murder. However, for purposes of this motion, I do
believe, that Mr. Sabados, under the present state of the law,
could be found guilty of first degree premeditated murder
pursuant to sections 189(e)(1) and (3).”3
      Sabados filed a timely notice of appeal.




3      The reporter’s transcript records the court as originally
identifying section 189, subdivision (e)(1) and (2). When the
prosecutor inquired, the court clarified, “No. I said (1) and (3).
189(e)(1) and (3).” In his opening brief Sabados suggests the
court intended to say “first degree felony murder,” rather than
“first degree premeditated murder.”



                                  5
                           DISCUSSION
      1. Senate Bill 1437 and the Section 1170.95 Petition
         Procedure
       Senate Bill 1437 substantially modified the law relating to
accomplice liability for murder, eliminating the natural and
probable consequences doctrine as a basis for finding a defendant
guilty of murder (People v. Gentile (2020) 10 Cal.5th 830, 842-843
(Gentile)) and significantly narrowing the felony-murder
exception to the malice requirement for murder. (§§ 188,
subd. (a)(3), 189, subd. (e); see People v. Lewis (2021) 11 Cal.5th
952, 957 (Lewis).)4 It also authorized, through new
section 1170.95, an individual convicted of felony murder or
murder based on the natural and probable consequences doctrine
to petition the sentencing court to vacate the conviction and be
resentenced on any remaining counts if he or she could not have
been convicted of murder because of Senate Bill 1437’s changes to
the definition of the crime. (See Lewis, at p. 957; Gentile, at
p. 843.)
       If the section 1170.95 petition contains all the required
information, including a declaration by the petitioner that he or
she is eligible for relief (§ 1170.95, subd. (b)(1)(A)), the court must
appoint counsel to represent the petitioner, if requested
(§ 1170.95, subd. (b)(3))5 and direct the prosecutor to file a

4     As amended by Senate Bill No. 775 (2021-2022 Reg. Sess.)
(Stats. 2021, ch. 551, § 2), effective January 1, 2022, the
ameliorative provisions of Senate Bill 1437 now also apply to
attempted murder and voluntary manslaughter.
5     Prior to enactment of Senate Bill No. 775 the requirement
to appoint counsel was set forth in subdivision (c) of
section 1170.95.



                                   6
response to the petition, permit the petitioner to file a reply and
determine if the petitioner has made a prima facie showing that
he or she is entitled to relief. (§ 1170.95, subd. (c); see Lewis,
supra, 11 Cal.5th at pp. 962-963.)
       In determining whether the petitioner has carried the
burden of making the requisite prima facie showing he or she
falls within the provisions of section 1170.95 and is entitled to
relief, the superior court properly examines the record of
conviction, “allowing the court to distinguish petitions with
potential merit from those that are clearly meritless.” (Lewis,
supra, 11 Cal.5th at p. 971.) However, “the prima facie inquiry
under subdivision (c) is limited. Like the analogous prima facie
inquiry in habeas corpus proceedings, the court takes petitioner’s
factual allegations as true and makes a preliminary assessment
regarding whether the petitioner would be entitled to relief if his
or her factual allegations were proved. If so, the court must issue
an order to show cause. . . . However, if the record, including the
court’s own documents, contain[s] facts refuting the allegations
made in the petition, then the court is justified in making a
credibility determination adverse to the petitioner.” (Id. at
pp. 970-971, internal quotation marks omitted.)
       If the section 1170.95, subdivision (c), prima facie showing
has been made, the court must issue an order to show cause and
hold an evidentiary hearing to determine whether to vacate the
murder conviction and resentence the petitioner on any
remaining counts. (§ 1170.95, subd. (d)(1).) At the hearing the
prosecution has the burden of proving, “beyond a reasonable
doubt, that the petitioner is guilty of murder . . . under California
law as amended by the changes to Section 188 or 189 made
effective January 1, 2019.” (§ 1170.95, subd. (d)(3), as amended




                                  7
by Senate Bill No. 775 (Stats. 2021, ch. 551, § 2), effective
January 1, 2022.)6 The prosecutor and petitioner may rely on the
record of conviction or offer new or additional evidence to meet
their respective burdens. (See Gentile, supra, 10 Cal.5th at
pp. 853-854.)
      2. Section 189, Subdivision (e), and the Narrowed Felony-
         murder Rule
       At the time of Sabados’s plea in 1983, section 189 permitted
a conviction for felony murder by imputing malice to a
participant in an inherently dangerous felony, including robbery
and burglary, that resulted in a homicide. (See People v. Chun
(2009) 45 Cal.4th 1172, 1184.) As amended by Senate Bill 1437,
section 188, subdivision (a)(3), now prohibits imputing malice
based solely on an individual’s participation in a crime and
requires proof of malice to convict a principal of murder except
under the revised felony-murder rule as set forth in section 189,
subdivision (e). That provision requires the People to prove
specific facts relating to the defendant’s individual culpability:
The defendant was the actual killer (§ 189, subd. (e)(1)); although
not the actual killer, the defendant, with the intent to kill,
assisted in the commission of the murder (§ 189, subd. (e)(2)); or
the defendant was a major participant in an underlying felony
listed in section 189, subdivision (a), and acted with reckless
indifference to human life, “as described in subdivision (d) of


6     Senate Bill No. 775 also amended section 1170.95,
subdivision (d)(3), to clarify that “[a] finding that there is
substantial evidence to support a conviction for murder,
attempted murder, or manslaughter is insufficient to prove,
beyond a reasonable doubt, that the petitioner is ineligible for
resentencing.”



                                 8
Section 190.2,” the felony-murder special-circumstance provision
(§ 189, subd. (e)(3)).
       3. The Superior Court Committed Prejudicial Error in
          Denying Sabados’s Petition Without Issuing an Order To
          Show Cause
       Sabados argues on appeal the superior court engaged in
impermissible factfinding at the prima facie stage when it
concluded, after reviewing the preliminary hearing testimony
and transcripts from Sabados’s plea and sentencing hearings,
that he had been a major participant in the underlying robbery
and burglary who acted with reckless indifference to human life
and, therefore, was ineligible for resentencing relief. (See Lewis,
supra, 11 Cal.5th at p. 974 [“at the prima facie stage, a
petitioner’s allegations should be accepted as true, and the court
should not make credibility determinations or engage in
‘factfinding involving the weighing of evidence or the exercise of
discretion’”].) The Attorney General agrees the court’s evaluation
of the evidence should have been reserved for an evidentiary
hearing conducted pursuant to section 1170.95, subdivision (d)(3).
       Nonetheless, the Attorney General contends the superior
court’s error was harmless because the record of conviction shows
as a matter of law that Sabados was an actual killer and thus
remains liable for Johnson’s death under the amended felony-
murder rule as set forth in section 189, subdivision (e)(1).
(See Lewis, supra, 11 Cal.5th at p. 974 [“a petitioner ‘whose
petition is denied before an order to show cause issues has the
burden of showing “it is reasonably probable that if [not for the
superior court’s error] his [or her] petition would not have been
summarily denied without an evidentiary hearing”’”]; People v.
Mancilla (2021) 67 Cal.App.5th 854, 859 [“[b]ecause the record of
conviction establishes Mancilla is ineligible for resentencing as a



                                 9
matter of law, any errors committed by the superior court [during
the prima facie stage] were harmless”].)
       The Attorney General’s position requires consideration of
two related questions: What does it mean to be the “actual killer”
for purposes of section 189, subdivision (e)(1), of the revised
felony-murder rule? Given that definition, does the evidence in
the record of Sabados’s role in the robbery and burglary
conclusively establish Sabados was an actual killer?
       In many cases, of course, the answer to the first question is
clear. The shooter who fired a gun during a robbery and
accidentally killed the robbery victim or a bystander is the actual
killer notwithstanding the absence of an intent to kill.
(See People v. Jennings (1988) 46 Cal.3d 963, 979 [“[a] felony-
murder special circumstance is established even absent intent to
kill, premeditation, or deliberation, if there is proof beyond a
reasonable doubt that the defendant personally killed the victim
in the commission or attempted commission of, and in
furtherance of, one of the felonies enumerated in
subdivision (a)(17) of section 190.2”]; People v. Garcia (2020)
46 Cal.App.5th 123, 152 [“[t]he actual killer is the person who
personally kills the victim, whether by shooting, stabbing, or—in
this case—taping his mouth closed, resulting in death by
asphyxiation”].) It was this concept the Legislature sought to
include in Senate Bill 1437’s revision of the law of accomplice
liability for murder. (See Sen. Rules Com., Off. of Sen. Floor
Analyses, 3d reading of Sen. Bill No. 1437 (2017-2018 Reg. Sess.)
as amended May 25, 2018, p. 1 [“[t]his bill revises the felony
murder rule to prohibit a participant in the commission or
attempted commission of a felony that has been determined as
inherently dangerous to human life to be imputed to have acted




                                 10
with implied malice, unless he or she personally committed the
homicidal act”]; Sen. Com. on Public Safety, Rep. on Sen. Bill
No. 1437 (2017-2018 Reg. Sess.) as introduced Feb. 16, 2018, p. 2
[“[t]he purpose of this bill is to revise the felony murder rule to
prohibit a participant in the commission or attempted
commission of a felony that has been determined as inherently
dangerous to human life to be imputed to have acted with implied
malice, unless he or she personally committed the homicidal
act”]; see also Assem. Com. on Public Safety, Rep. on Sen. Bill
No. 1437 (2017-2018 Reg. Sess.) as amended May 25, 2018,
pp. 5-6 [“[u]nder the provisions of this bill, an individual would
not be liable for 2nd [degree] murder under a theory of felony
murder unless the individual personally committed the act that
resulted in death”].)
       Simply being a proximate cause of the victim’s death,
however—for example, handing the murder weapon to the
individual who directly inflicts the fatal blow—would generally
not be sufficient to be considered the “actual killer.” (See People
v. Garcia, supra, 46 Cal.App.5th at pp. 152-153; cf. People v.
Bland (2002) 28 Cal.4th 313, 336 [“[p]roximately causing and
personally inflicting harm are two different things”].) If several
perpetrators commit a robbery in the presence of a victim with a
serious preexisting heart condition, as here, and the victim
suffers a fatal, stress-related heart attack as a result, their
actions surely can be considered the proximate cause of the
victim’s death. But did they each personally commit the act that
resulted in death? Did any of them?
       The Attorney General attempts to avoid this definitional
complexity by pointing to Sabados’s plea admissions and arguing,
“The record of conviction conclusively shows appellant personally




                                11
killed the victim by holding him down until he stopped
struggling.” The record of conviction is not nearly so clear.
       The coroner who testified at the preliminary hearing
explained Johnson had “moderately severe” thickening and
narrowing of the major coronary vessels and described the cause
of death as “cardiac insufficiency due to coronary atherosclerosis.”
She did not opine that Johnson suffered his heart attack as a
result of being held down. Rather, during her direct examination
she testified generally he died “as a result of being put
underneath the stresses of that particular burglary.” On cross-
examination, when asked how she evaluated the stress placed on
the victim, the coroner identified the “ligatures”—the ropes that
had been used to bind Johnson—explaining, “I know that if
somebody placed ligatures on me that I would find it a very
stressful situation.”7 And then on redirect examination the
prosecutor asked, “It is your opinion that stressful situation
caused by his being tied up is what caused his death?” And the
coroner answered, “Yes.”
       The record of conviction indicates it was Baker, not
Sabados, who used ropes to bind Johnson during the burglary.
Moreover, according to the statement Sabados gave police officers
that was read at his preliminary hearing, although Sabados
initially held his hand over Johnson’s mouth and eyes while
Baker searched for valuables,8 the two men then switched places,


7     In a follow-up question defense counsel asked, “You are
assuming from the ligatures that there had to have been stress, a
stressful situation; is that what you are saying?” The coroner
responded, “Yes, I am.”
8     Sabados and Baker had intended to use torn strips from a
pillowcase to blindfold and gag Johnson, but instead, given his


                                12
with Baker holding Johnson while Sabados looked for items to
take. And it was Baker who went through Johnson’s pockets and
took rings from Johnson’s hands while Johnson was restrained.
Finally, according to Sabados’s statement, he checked Johnson’s
pulse before the men left the house, and Johnson was still alive
at that point. The coroner confirmed Johnson’s death may have
occurred sometime after the burglars left the house. Thus, while
it may be, as Sabados apparently believed, that Johnson’s heart
attack occurred while Sabados was holding him, it is far from
certain it was Sabados’s actions that directly precipitated the
“cardiac insufficiency.”
      The Attorney General barely acknowledges this
information, which belies his assertion the record before the
superior court established, as a matter of law, that Sabados
personally killed Johnson. Instead, the Attorney General
emphasizes a footnote in the opinion on Sabados’s direct appeal
that stated Sabados had admitted when entering his guilty plea
that “Johnson had a heart attack while appellant held him.”
(People v. Sabados, supra, 160 Cal.App.3d at p. 693, fn. 2.) That
statement, the Attorney General insists, “constitutes the ‘law of
the case’ and precludes appellant’s assertion that he may not
have been the actual killer.” It does neither. Although the
Supreme Court in Lewis held the superior court may look at the
record of conviction to determine whether a petitioner has made a
prima facie case for section 1170.95 relief and appellate opinions
are generally considered part of the record of conviction (Lewis,
supra, 11 Cal.5th at pp. 971-972), the Court did not hold factual


struggling, ended up holding their hands over his eyes and mouth
to keep him quiet.



                                13
statements in those opinions have preclusive effect.9 To the
contrary, the Supreme Court cautioned, ”[T]he probative value of
an appellate opinion is case specific, and ‘it is certainly correct
that an appellate opinion might not supply all answers.’” (Id. at
p. 972; see People v. Woodell (1998) 17 Cal.4th 448, 457 [“If the
appellate court did state the pertinent facts, a trier of fact is
entitled to find that those statements accurately reflect the trial
record. . . . [T]he defendant, who suffered the conviction and took
the appeal, would know of and be able to challenge any material
flaws or omissions in the opinion”].)
       Here, it is apparent our colleagues in Division Three
overstated Sabados’s admission in their footnote, and their
erroneous comment does not supply the answer the Attorney
General desires. As discussed, Sabados admitted only that he
told police officers he “believe[d]” Johnson “probably” had a heart
attack while struggling with Sabados. The superior court,
properly acting as a fact finder at a section 1170.95, subdivision
(d)(3), hearing, may ultimately conclude the evidence, including
Sabados’s admission, establishes that Sabados personally killed
Johnson. But Sabados’s rather equivocal statement of belief as to

9      Whatever probative value factual statements in appellate
opinions may have in section 1170.95 proceedings, it is not due to
the doctrine of law of the case. Under that doctrine a decision of
an appellate court stating a rule of law necessary to the decision
of the case conclusively establishes the rule and makes it
determinative of the rights of the same parties in any subsequent
retrial or appeal in the same case. (Leider v. Lewis (2017)
2 Cal.5th 1121, 1127.) “As its name suggests, the doctrine
applies only to an appellate court’s decision on a question of law;
it does not apply to questions of fact.” (People v. Barragan (2004)
32 Cal.4th 236, 246.)



                                14
when Johnson had the heart attack, particularly when considered
with the coroner’s opinion that it was being tied up (by Baker)
that was the primary stressor, does not indisputably establish
Sabados is ineligible for resentencing relief.
      It is true, as the Attorney General argues, there could be
two actual killers within the meaning of section 189,
subdivision (e)(1), and it is possible both Sabados’s and Baker’s
actions during the burglary could be properly characterized as
personally causing Johnson’s death. It is also true the evidence
presented after issuance of an order to show cause may justify
the superior court’s premature determination that Sabados is
guilty under current law of implied malice murder or felony
murder as a major participant in the underlying crimes who
acted with reckless indifference to human life. But any such
findings may be made only after an evidentiary hearing as
required by section 1170.95, subdivision (d)(3).
                        DISPOSITION
       The postjudgment order denying Sabados’s section 1170.95
petition is reversed. On remand the superior court is to issue an
order to show cause and to conduct further proceedings in
accordance with section 1170.95, subdivision (d).



                                    PERLUSS, P. J.
     We concur:



           SEGAL, J.                FEUER, J.




                               15